Citation Nr: 1340766	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for depression and anxiety, to include as secondary to a service-connected facial scar.

2.  Entitlement to service connection for depression and anxiety, to include as secondary to a service-connected facial scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an January 2010 rating decision. 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing at the New Orleans, Louisiana, RO in February 2013.  A copy of that transcript has been associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The issue of entitlement to service connection for depression and anxiety, to include as secondary to a service-connected facial scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a July 2006 rating decision, the Veteran's application to reopen his claim of service connection for depression neurosis, nervous condition, depression, and anxiety was denied on the basis that no new and material evidence had been submitted showing that the Veteran had depression and anxiety related to his service-connected condition of post-operative, left temple, removal of basal cell carcinoma, nor was there any evidence of this disability during military service.

2.  Evidence received since the July 2006 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression and anxiety, to include as secondary to a service-connected facial scar.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying the Veteran's application to reopen his previously denied claim of service connection for depression neurosis, nervous condition, depression, and anxiety secondary to a scar is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for depression and anxiety, to include as secondary to a service-connected facial scar has been submitted.  The claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for depression and anxiety, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
	
II.  Analysis

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for depression and anxiety, to include as secondary to a service-connected facial scar.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran was initially denied service connection for a nervous condition as a result of a service-connected facial scar and as a result of military service in a January 1986 rating decision.  A subsequent application to reopen the Veteran's claim for service connection for depression neurosis, nervous condition, depression, and anxiety secondary to a scar was denied in a July 2006 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the July 2006 denial of service connection for depression neurosis, nervous condition, depression, and anxiety was that no new and material evidence had been submitted showing that the Veteran had depression and anxiety related to his service-connected condition of post-operative, left temple, removal of basal cell carcinoma, nor was there any evidence of this disability during military service.  At the time of the denial, service treatment records, post-service treatment records, and the Veteran's statements and hearing testimony were considered.  The new evidence submitted since this denial consists primarily of the Veteran's statements and hearing testimony, and medical records.

With regard to the newly submitted evidence, the claims file contains a March 2010 VA treatment record, in which it was noted that the Veteran's psychiatric symptoms appear to be secondary to his service-connected disability of skin cancer and facial scarring secondary to his service-connected disability.

In light of the fact that the Veteran's claim was denied, in part, in July 2006 on the basis that no new and material evidence had been submitted showing that the Veteran had depression and anxiety related to his service-connected condition of post-operative, left temple, removal of basal cell carcinoma, and the newly submitted March 2010 VA treatment record suggested that the Veteran's psychiatric symptoms are secondary to his scar, the low threshold requirement for new and material evidence has been satisfied.  Shade, supra.  As such, this claim is reopened.

However, further development is necessary.  This is detailed in the REMAND below.
	

ORDER

As new and material evidence has been submitted regarding the claim for service connection for depression and anxiety, to include as secondary to a service-connected facial scar, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran asserted at the February 2013 hearing that he experiences depression and anxiety as a result of his service-connected facial scar.  The Veteran also indicated that he was assaulted with pugil sticks and had bricks thrown at him during service.  In a September 2009 Report of Accidental Injury in Support of Claim for Compensation or Pension form, the Veteran reported that the assault with pugil sticks on his knees occurred in September 1968 at Fort Polk, Louisiana.  He indicated that he sought medical treatment from a military doctor in Germany in 1969.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a psychiatric disability of any kind or of injuries resulting from an assault.

The Veteran underwent a VA examination in October 2010, at which the examiner determined that she could not resolve the issue as to whether the Veteran's psychiatric disability is related to his service-connected scar without resorting to mere speculation.  The rationale provided was that the Veteran did not make any mention of his service-connected basal cell carcinoma causing or contributing to his depressive symptoms.  Additionally, this opinion did not discuss the assertions made by the Veteran at the February 2013 hearing that he was assaulted during service.   

As the Veteran provided additional information at the February 2013 hearing regarding what he believes to be the etiology of his depression and anxiety that he apparently did not report to the October 2010 VA examiner, the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, the Veteran should be scheduled for a VA examination to determine whether he has a current psychiatric disability of any kind that was caused or aggravated by his active duty service, to include a reported in-service assault, or by his service-connected facial scar.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, upon remand, the RO/AMC should obtain any and all VA treatment records that have not yet been associated with the claims file. 

Finally, the Veteran should be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310.
2. Obtain any and all VA treatment records that have not yet been associated with the claims file. 

3. Schedule the Veteran for an appropriate VA examination for his claim for service connection for depression and anxiety, to include as secondary to a service-connected facial scar.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities had their onset in service, or were otherwise caused or aggravated by a disease or injury in service.  The examiner should consider the Veteran's reports of an in-service assault in rendering any opinions.  An opinion should also be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities were caused or aggravated by a service-connected disability, to include his service-connected facial scar.       

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Conduct any additional development deemed necessary, based on any newly received evidence. 

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent adjudication of the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. 
§ 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


